Luke, J.
The defendant was tried under an indictment charging him in the first count with simple larceny of an automobile, and in the second count with having converted the automobile to *145his own use after being entrusted with it by one Davis for the purpose of delivering it to a designated person. The verdict was as follows: “We, the jury, find the defendant guilty of misdemeanor, and recommend to the mercy of the court, count 2 He was sentenced to work twelve months, the sentence to be suspended upon his making reasonable restitution to the Drive-It-Yourself Company. The case came to this court on exceptions to the overruling of his motion to set aside the judgment, upon the ground that there was no legal verdict to base the judgment upon. Held, that the verdict was a nullity, and that the court erred in overruling the motion to set aside the judgment, or sentence, in the case. Wells v. State, 116 Ga. 87 (42 S. E. 390); Smith v. State, 117 Ga. 16 (2) (43 S. E. 703).

Judgment reversed.


Bloodworth, J., concurs. Broyles, O. J., dissents.